DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 recites: “receive processing time…”, “determine a risk score…”, and “send a multi-factor authentication…” instead of “receiving processing time…”, “determining a risk score…”, and “sending a multi-factor authentication…”
Appropriate corrections are required.
Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  
Contingent Limitations
	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition that is required to perform a function is not met, See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
Claim 3 recites “send a multi-factor authentication request to a user terminal if the risk score is above a risk threshold”. There is no positively recited limitation because sending a multi-factor authentication request to a user terminal will only occur if the risk score is above a risk threshold. For example, sending a multi-factor authentication request to a user terminal will not occur if the risk score is below a risk threshold.
Claim 3 recites “if it is known that a certain number N of periodic sequences is typical, selecting N clusters having the most events, wherein a typical periodic sequence comprises repeating values” and “if it is not known that the certain number N of periodic sequences is typical, selecting N clusters based on searching for the number of periodic sequences of payments based on patterns.” There is only one positively recited limitation because in a method claims steps cannot recite limitations that contradict to each other.
Claim 10 recites “when the smallest distance is below a threshold distance, assigning the first event to the cluster having the smallest distance, and updating, based on the first values, a mean of the cluster having the smallest distance” and “when the smallest distance is above or equal to the threshold distance, generate a new cluster with a mean equal to the first value.” There is only one positively recited limitation because in a method claims steps cannot recite limitations that contradict to each other. 
Claim 12 recites “when there is no existing cluster in the first time phase, generating a new cluster with a mean equal to the first value.” There is no positively recited limitation because generating a new cluster with a mean equal to the first value will only occur when there will not occur when there is existing cluster in the first time phase.
Claim 19 recited “when level of deviation exceeds a threshold level, generating a fraud alert or transmitting a request for validating the new event to a terminal.” There is no positively recited limitation because generating a fraud alert or transmitting a request for validating the new event to a terminal will only occur when level of deviation exceeds a threshold level. For example, generating a fraud alert or transmitting a request for validating the new event to a terminal will not occur when level of deviation does not exceed a threshold level.
The underlined limitations include contingent limitations and are not give patentable weight.
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.”
Claims 2 and 16 recite “cluster the set of new events belonging to the N clusters by value, to form M clusters”. 
Claim 14 recites “using a K-means clustering method to group the events into the one or more clusters.”  

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-2 are directed to a system, claims 3-19 are directed to a method, and claim20 is directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) detecting periodic patterns in large datasets. Specifically, the claims recite “collecting… processing times and values associated with a plurality of events; assigning… each of the plurality of events to at least one of a plurality of time phases forming a period characteristic of the plurality of events; grouping… the events in each of the plurality of time phases into one or more clusters based on the values of the events; determining a periodic sequence of events based on the one or more clusters; recording the periodic sequence of events in a database of periodic sequences; if it is known that a certain number N of periodic sequences is typical, selecting N clusters having the most events, wherein a typical periodic sequence comprises repeating values; if it is not known that the certain number N of periodic sequences is typical, selecting N clusters based on searching for the number of periodic sequences of 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of a memory, a hardware processor, and a non-transitory computer-readable storage medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, detecting periodic patterns in large datasets including collecting… processing times and values associated with a plurality of events; assigning… each of the plurality of events to at least one of a plurality of time phases forming a period characteristic of the plurality of events; grouping… the events in each of the plurality of time phases into one or more clusters based on the values of the events; determining a periodic sequence of events based on the one or more 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The system claims 1-2, and the non-transitory computer-readable storage medium claim 20 that are used to perform the method claims 3-19 which only involves the use of computers as tools to automate and/or implement the abstract idea.
Taking the claim elements separately, the independent claims involve detecting periodic patterns in large datasets including collecting… processing times and values associated with a plurality of events; assigning… each of the plurality of events to at least one of a plurality of time phases forming a period characteristic of the plurality of events; grouping… the events in each of the plurality of time phases into one or more clusters based on the values of the events; determining a periodic sequence of events based on the one or more clusters; recording the periodic sequence of events in a database of periodic sequences; if it is known that a certain number N of periodic sequences is typical, selecting N clusters having the most events, wherein a typical periodic sequence comprises repeating values; if it is not known that the certain number N of periodic sequences is typical, selecting N clusters based on searching for the number of periodic sequences of payments based on patterns; receive processing time and values associated with a new event; determine a risk score of the new event based on a time-phase variance and a currency-amount variance from the periodic sequence of events, wherein the risk score is proportional to a difference between the new event time phase and the time phase characteristic of the periodic sequence of events; and send a multi-factor authentication request to a user 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of detecting periodic patterns in large datasets including detecting periodic patterns in large datasets including collecting… processing times and values associated with a . The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field.
The use of a processor as a tool to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; 
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US20150161741A1 to Unser et al. in view of US20100280927A1 to Faith et al. and US20170344890A1 to Parayatham et al.
As per claim 1: 
Unser et al. discloses the following limitations of a computer system:
a memory storing instructions [0028] “The storage device 330 may comprise any appropriate information storage device, including combinations of magnetic storage devices (e.g., a hard disk drive), optical storage devices, mobile telephones, and/or semiconductor memory devices.”
a hardware processor configured to execute the instructions to [0027] “For example, FIG. 3 illustrates an analyzer platform 300 that may be, for example, associated with the system 100 of FIG. 1. The analyzer platform 300 comprises a processor 310, such as one or more commercially available Central Processing Units (CPUs) in the form of one-chip microprocessors, coupled to a communication device 320 configured to communicate via a communication network (not shown in FIG. 3).”
collect processing times and values associated with a plurality of events [0017] “The analyzer platform 150 may retrieve transaction information from the transaction database 110.” [0025] “The transaction information may include, for example, an account identifier, a merchant identifier, a date, a time of day, a payment amount, a payment description, or any other type of transaction information.”
assign each of the plurality of events to at least one of a plurality of time phases forming a period characteristic of the plurality of events [0039] “Consider, for example, FIG. 8 which illustrates a predicted periodic payment example 800 associated with some embodiments. The example includes a first timeline 810 of credit card transactions. According to some embodiments, an analyzer platform may search through the first timeline 810 looking for credit card transactions that fit a periodic payment 820 comprising a number of payment windows 822 may be applied to the first timeline to filter out transactions that do not occur within those windows 822.”
group the events in each of the plurality of time phases into one or more clusters based on the values of the events [0025] “At S210, transaction information associated with payments made via a payment account, associated with an account owner, may be retrieved from a transaction database…The transaction information may include, for example, an account identifier, a merchant identifier, a date, a time of day, a payment amount, a payment description, or any other type of transaction information.” [0026] “At S220, the retrieved transaction information may be analyzed to automatically determine “periodic payment” information associated with the account owner. As used herein, the term “periodic payment” might refer to, for example, a recurring payment that occurs on a year basis, quarterly basis, etc…” 
determine a periodic sequence of events based on the one or more clusters [0039] “If may now be easier for the analyzer platform detect that the credit card is used to make yearly payments, of approximately the same monetary amount, to merchant “M_101” near January 1st of each year. This information might be used, for example, to calculate a predicted next periodic payment due date 832 (e.g., Jan. 1, 2017)”
record the periodic sequence of events in a database of periodic sequences [0017] “… In other embodiments, the analyzer platform 150 might store periodic payment information in a periodic payment information database 170.”
Unser et al. does not explicitly teach the following limitations: 
if it is known that a certain number N of periodic sequences is typical, selecting N clusters having the most events, wherein a typical periodic sequence comprises repeating values;
if it is not known that the certain number N of periodic sequences is typical, selecting N clusters based on searching for the number of periodic sequences of payments based on patterns;
receive processing time and values associated with a new event;
determine a risk score of the new event based on a time-phase variance and a currency-amount variance from the periodic sequence of events, wherein the risk score is proportional to a difference between the new event time phase and the time phase characteristic of the periodic sequence of events;
send a multi-factor authentication request to a user terminal if the risk score is above a risk threshold.
However, Parayatham et al., as shown, teaches the following limitations:
if it is known that a certain number N of periodic sequences is typical, selecting N clusters having the most events, wherein a typical periodic sequence comprises repeating values [0029] “A group of data records having same values for a subset of conditional attributes P={CP1, CP2, CPk} of the data is called a pattern.” [0032] “Frequency of a pattern in a dataset is the number of records satisfying that pattern's conditions.” [0033] “A class is majority in a pattern if more records belong to that class than other classes.” [0034] “If class A is existing in a pattern, that pattern is a class pattern of the class A.”
if it is not known that the certain number N of periodic sequences is typical, selecting N clusters based on searching for the number of periodic sequences of payments based on patterns [0053] “If two records have same values for some of the attributes, then some 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system that pre-processes and computes class distribution of decision attribute and statistics for discretization of continuous attributes through use of compute buckets taught by Parayatham et al. in method and system designed to provide transaction information associated with payments made via a payment account and when information retrieved from a transaction database may be analyzed to automatically determine periodic payment information associated with the payment account of Unser et al. with the motivation to enhance a method using a variability of each of the pattern attributes as taught by Parayatham et al. over that Unser et al.
However, Faith et al., as shown, teaches the following limitations:
receive processing time and values associated with a new event [0053] “… Each transaction can have any number of pieces of data associated with it. For example, the data may include categories of an account number, amount of the transaction, a time and date...” [0124] “In step 610, data for one or more recent and/or upcoming events is received. In one embodiment, the event data (e.g. transaction data) is associated with one entity, e.g., a particular consumer or affinity group…”
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, apparatus, and methods for efficiently authorizing a transaction initiated by a consumer where the authorization can be sent to a specific merchant 
determine a risk score of the new event based on a time-phase variance and a currency-amount variance from the periodic sequence of events, wherein the risk score is proportional to a difference between the new event time phase and the time phase characteristic of the periodic sequence of events [0125] “In step 620, the event data is used to map each event to one or more keys KI. In some embodiments, the mapped keys KI are specifically keys that are being tracked for an entity. In step 630, tables of patterns that have an initial key of KI are obtained, thereby providing <KI: tables relevant to the received event data. In one embodiment, a matching and retrieval function identifies the relevant tables using methods described herein. The matching and retrieval function can also match tables that do not have the exact same key, but similar keys…” [0126] “In step 640, the <KI: tables having matrix elements with sufficiently high counts are identified to determine KF events that are likely to occur. In one embodiment, to determine whether a matrix element has a sufficiently high count, one or more absolute or relative threshold numbers can be used. A relative threshold (e.g. a percentage) could be determined using a total number of counts for a table or group of tables…” [0133] “In step 670, a total likelihood for a KF event (e.g. across multiple initial events) is 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, apparatus, and methods for efficiently authorizing a transaction initiated by a consumer where the authorization can be sent to a specific merchant or to the consumer for use taught by Faith et al. in method and system designed to provide transaction information associated with payments made via a payment account and when information retrieved from a transaction database may be analyzed to automatically determine periodic payment information associated with the payment account of Unser et al. with the motivation to enhance a method with a new feature such as determining patterns and differences between a new transaction and periodic transactions in order to prevent the fraudulent payment transactions when transactions are derived from the pattern as taught by Faith et al. over that Unser et al. 
send a multi-factor authentication request to a user terminal if the risk score is above a risk threshold. F [0074] “In step 360, the generated authorization can be used to respond to an authorization request. When a matching authorization already exists, a normal authorization process can be bypassed. For example, if an authorization request for a 0075] “…The authentication can be absolute (i.e. authenticated or not) or be at varying levels (e.g. 60% probably the consumer). The authentication can be used as one factor in an authorization procedure, which can include patterns of fraud as well as a determination of whether the consumer has sufficient funds.” [0076] “In one embodiment, a token (e.g. an authorization code) associated with the authorization can be sent to the consumer, who can use it for a transaction with a merchant...” [0090] “In embodiments using a threshold, the value of the pattern function may be required to be above the threshold value before a transaction is considered likely enough to authorize the transaction. Multiple threshold levels can be used, with the various levels potentially being used to determine a category of how likely a transaction is. The category can then be used in a determination of whether to authorize the transaction…” 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, apparatus, and methods for efficiently authorizing a transaction initiated by a consumer where the authorization can be sent to a specific merchant or to the consumer for use taught by Faith et al. in method and system designed to provide transaction information associated with payments made via a payment account and when information retrieved from a transaction database may be analyzed to automatically determine periodic payment information associated with the payment account of Unser et al. with the motivation to enhance a method with a new feature such as generating and transmitting 
Claims 3 and 20 are rejected using the same rationale that was used for the rejection of claim 1.
As per claim 20 Unser et al. additionally discloses the following limitation:
A non-transitory computer-readable storage medium [0024] “…For example, a computer-readable storage medium may store thereon instructions that when executed by a machine result in performance according to any of the embodiments described herein.”

As per claim 2: 
Unser et al. does not explicitly teach the following limitations: 
determine, from a set of new events, events that belong to one of the N clusters;
cluster the set of new events belonging to the N clusters by value, to form M clusters;
determine a quantity, Np, for N where M/N reaches a maximum;
determine that the plurality of events include Np actual periodic sequences of events.
However, Parayatham et al., as shown, teaches the following limitations:
determine, from a set of new events, events that belong to one of the N clusters [0036] “A class pattern is called a reliable pattern for class d1 if it has enough frequency, so that the estimated population class probability is more than a given minimum probability…”
cluster the set of new events belonging to the N clusters by value, to form M clusters [0037
determine a quantity, Np, for N where M/N reaches a maximum [0061] “When the system finds a sample record of a pattern, the system can then compute the class probabilities of that sample.”
determine that the plurality of events include Np actual periodic sequences of events [0043] In principle, a pattern is a subset of conditional attributes and an instance of a value-pair for those attributes. If a dataset has m conditional attributes and n as average attribute cardinality, the number of patterns that need to be evaluated goes up to (1+n)m−1”. 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system that pre-processes and computes class distribution of decision attribute and statistics for discretization of continuous attributes through use of compute buckets taught by Parayatham et al. in method and system designed to provide transaction information associated with payments made via a payment account and when information retrieved from a transaction database may be analyzed to automatically determine periodic payment information associated with the payment account of Unser et al. with the motivation to enhance a method using a variability of each of the pattern attributes as taught by Parayatham et al. over that Unser et al.
Claim 16 is rejected using the same rationale that was used for the rejection of claim 2.

As per claim 6: 
Unser et al. discloses the following limitations: 
assigning a first event to a first time phase matching a processing time of the first event [0033] “… The transaction identifier 402 may be associated with a particular transaction 406 may indicate when the transaction occurred, and the amount may indicate the monetary amount of the transaction.”

As per claim 7: 
Unser et al. discloses the following limitations: 
assigning a first payment to a neighboring time phase of the first time phase [0040] “Note that the periodic payment filter 820 might be adjusted and re-applied to the first timeline 810. For example, the windows 822 might “slide” to different locations (e.g., to detect periodic payments that occur in July of each year), the width 824 of the windows 822 might be altered (e.g., to make detection more or less sensitive), and/or the period 826 between windows 822 could be changed (e.g., to now search for quarterly payments).”

As per claim 8: 
Unser et al. discloses the following limitations: 
wherein the neighboring time phase is at least one of a time phase adjacent to the first time phase or a time phase separate from the first time phase by a predetermined number of time phases [0040] “Note that the periodic payment filter 820 might be adjusted and re-applied to the first timeline 810. For example, the windows 822 might “slide” to different locations (e.g., to detect periodic payments that occur in July of each year), the width 824 of the windows 822 might be altered (e.g., to make detection more or less sensitive), and/or the period 826 between windows 822 could be changed (e.g., to now search for quarterly payments)”.

As per claim 9: 
Unser et al. discloses the following limitations: 
the first event is a first payment having a value comprising a first currency amount [0033] “… The date and time 406 may indicate when the transaction occurred, and the amount 408 may indicate the monetary amount of the transaction”.
the method further comprises in addition to the first payment, adding a predetermined number of payments with the first currency amount to the first time phase [0037] ”… The predicted next periodic due date 606 may, for example, indicate when the next payment by the payment account owner is expected to occur.”

As per claim 15: 
Unser et al. does not explicitly teach the following limitations: 
when it is known that the plurality of events include N periodic sequences of events; determining N clusters having the most events represent the N periodic sequences of events.
However, Parayatham et al., as shown, teaches the following limitations:
when it is known that the plurality of events include N periodic sequences of events; determining N clusters having the most events represent the N periodic sequences of events [0039] “A pattern A is called a relevant pattern if the complement record set of the Pattern A from all its sub patterns, is still a reliable pattern. For example, if pattern A has a set of records r1 to rn and pattern B1, B2, B3 created as an addition of attribute values of B on A etc. has a subset of records as {rk, . . . rl}, then the disjointed complement 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system that pre-processes and computes class distribution of decision attribute and statistics for discretization of continuous attributes through use of compute buckets taught by Parayatham et al. in method and system designed to provide transaction information associated with payments made via a payment account and when information retrieved from a transaction database may be analyzed to automatically determine periodic payment information associated with the payment account of Unser et al. with the motivation to enhance a method using a variability of each of the pattern attributes as taught by Parayatham et al. over that Unser et al.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US20150161741A1 to Unser et al. in view of US20100280927A1 to Faith et al., US20170344890A1 to Parayatham et al., and US20180181895 A1 to Singh et al.
As per claim 4: 
Unser et al. does not explicitly teach the following limitations: 
wherein each of the plurality of time phases correspond respectively to days that form a weekly period.
However, Singh et al., as shown, teaches the following limitations:
wherein each of the plurality of time phases correspond respectively to days that form a weekly period [0029] “…The prediction 111 can include an estimate that a future transaction between the user and the party P1 will be handled by the handler P1, and will 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the methods, systems and computer program products for identifying recurring series from transactional data with an analytic server that receives transactional data and identifies one or more features in each series of transactions taught by Singh et al. in method and system designed to provide transaction information associated with payments made via a payment account and when information retrieved from a transaction database may be analyzed to automatically determine periodic payment information associated with the payment account of Unser et al. with the motivation to enhance a method with a new feature such as grouping the similar transactions with dates in order to analyze the database more efficiently as taught by Singh et al. over that Unser et al.

As per claim 5: 
Unser et al. does not explicitly teach the following limitations: 
wherein each of the plurality of time phases correspond respectively to days that form a monthly period 
However, Singh et al., as shown, teaches the following limitations:
wherein each of the plurality of time phases correspond respectively to days that form a monthly period [0029] “…The prediction 111 can include an estimate that a future transaction between the user and the party P1 will be handled by the handler P1, and will likely occur at a future time M7W7D7 indicating a month, a week of the month, and a day of the week.”
.

Claims 10-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US20150161741A1 to Unser et al. in view of US20100280927A1 to Faith et al., US20170344890A1 to Parayatham et al., and US20150095216A1 to Heerden et al.,
As per claim 10: 
Unser et al. discloses the following limitations:
the plurality of time phases include a first time phase, and the events in the first time phase include a first event with a first value [0025] “The transaction information may include, for example, an account identifier, a merchant identifier, a date, a time of day, a payment amount, a payment description, or any other type of transaction information.” [0032] Referring to FIG. 4, a table is shown that represents the transaction database 400 that may be stored at the analyzer platform 300 according to some embodiments… The fields 402, 404, 406, 408, 410 may, according to some embodiments, specify: account 402, a merchant identifier 404, a date and time 406, an amount 408, and a description 410…”
grouping the events in each of the plurality of time phases into one or more clusters comprises [0025] “At S210, transaction information associated with payments made via a payment account, associated with an account owner, may be retrieved from a transaction database…The transaction information may include, for example, an account identifier, a merchant identifier, a date, a time of day, a payment amount, a payment description, or any other type of transaction information.” [0026] “At S220, the retrieved transaction information may be analyzed to automatically determine “periodic payment” information associated with the account owner. As used herein, the term “periodic payment” might refer to, for example, a recurring payment that occurs on a year basis, quarterly basis, etc…” 
Unser et al. does not explicitly teach the following limitations: 
determining a smallest distance among distances from the first event to one or more existing clusters in the first time phase;
when the smallest distance is below a threshold distance, assigning the first event to the cluster having the smallest distance, and updating, based on the first value, a mean of the cluster having the smallest distance;
when the smallest distance is above or equal to the threshold distance, generate a new cluster with a mean equal to the first value.
However, Heerden et al., as shown, teaches the following limitations:
determining a smallest distance among distances from the first event to one or more existing clusters in the first time phase [0074] “In additional embodiments, transaction 142 may identify a deviation from a pattern of user activity (e.g., purchases, financial services transactions, user-specified or user-configured events, etc.) when an expected event fails to occur within a threshold time period before or after a time associated with the expected event (i.e., an expected time)”.
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the systems and methods for determining and providing notifications of negative events, for example, a computer-implemented method for determining negative events, prior financial transaction information associated with a user taught by Heerden et al. in method and system designed to provide transaction information associated with payments made via a payment account and when information retrieved from a transaction database may be analyzed to automatically determine periodic payment information associated with the payment account of Unser et al. with the motivation to enhance a method with a new feature such as identifying patterns that fall into a threshold time period as taught by Heerden et al. over that Unser et al.
when the smallest distance is below a threshold distance, assigning the first event to the cluster having the smallest distance, and updating, based on the first value, a mean of the cluster having the smallest distance [0074] “… By way of example, as described above, transaction server 142 may expect a purchase by the user of an iced coffee in the amount of $2.50 at or around 10:00 a.m. on each workday. In such an embodiment, transaction server 142 may determine that a deviation from the derived pattern occurs when the disclosed embodiment determine that the user fails to make the expected purchase in a temporal window ranging from 9:30 a.m. to 10:30 a.m. (i.e., within thirty minutes of the expected time of 10:00 a.m.).”

when the smallest distance is above or equal to the threshold distance, generate a new cluster with a mean equal to the first value [0075] “Further, in additional embodiments, transaction server 142 may be configured to execute software instructions that apply one or more threshold ranges to any additional or alternate characteristics or parameters of the expected event when identifying an occurrence of the deviation in step 416…”
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the systems and methods for determining and providing notifications of negative events, for example, a computer-implemented method for determining negative events, prior financial transaction information associated with a user taught by Heerden et al. in method and system designed to provide transaction information associated with payments made via a payment account and when information retrieved from a transaction database may be analyzed to automatically determine periodic payment information associated with the payment account of Unser et al. with the motivation to enhance a method with a new 

As per claim 11: 
Unser et al. does not explicitly teach the following limitations: 
setting the threshold distance to be a predetermined percentage of the mean of the cluster having the smallest distance
However, Heerden et al., as shown, teaches the following limitations:
setting the threshold distance to be a predetermined percentage of the mean of the cluster having the smallest distance [0083] “… Alternatively, transaction server 142 may generate the notification message upon expiration of a threshold period after a time associated with the expected purchase, financial services transaction, and event (e.g., one minute, fifteen minutes, thirty minutes, one hour, and any additional or alternate time). In one aspect, the threshold period may be established by the user and/or programmatically determined by transaction server 142.”
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the systems and methods for determining and providing notifications of negative events, for example, a computer-implemented method for determining negative events, prior financial transaction information associated with a user taught by Heerden et al. in method and system designed to provide transaction information associated with payments made via a payment account and when information retrieved from a transaction database may be analyzed to automatically determine periodic payment information associated with the payment account of Unser et al. with the motivation to enhance a method with a new 

As per claim 12: 
Unser et al. does not explicitly teach the following limitations: 
when there is no existing cluster in the first time phase, generating a new cluster with a mean equal to the first value 
However, Parayatham et al., as shown, teaches the following limitations:
when there is no existing cluster in the first time phase, generating a new cluster with a mean equal to the first value [0328] “…If that does not exist in the Significant Patterns Table, it further finds its super patterns by removing one more attribute and its value from the super pattern and checks whether that exists in the Significant Patterns Table.…”
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system that pre-processes and computes class distribution of decision attribute and statistics for discretization of continuous attributes through use of compute buckets taught by Parayatham et al. in method and system designed to provide transaction information associated with payments made via a payment account and when information retrieved from a transaction database may be analyzed to automatically determine periodic payment information associated with the payment account of Unser et al. with the motivation to enhance a method using a variability of each of the pattern attributes as taught by Parayatham et al. over that Unser et al.

As per claim 13: 

setting a size of each of the one or more clusters to be proportional to a mean of the cluster. 
However, Parayatham et al., as shown, teaches the following limitations:
setting a size of each of the one or more clusters to be proportional to a mean of the cluster [0170] “… To keep pattern key structure same for all sizes patterns, we are using key as PatternKeyWritable for size 1 patterns though the respective attribute set and value set are having single elements.”
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system that pre-processes and computes class distribution of decision attribute and statistics for discretization of continuous attributes through use of compute buckets taught by Parayatham et al. in method and system designed to provide transaction information associated with payments made via a payment account and when information retrieved from a transaction database may be analyzed to automatically determine periodic payment information associated with the payment account of Unser et al. with the motivation to enhance a method using a variability of each of the pattern attributes as taught by Parayatham et al. over that Unser et al.

As per claim 17: 
Unser et al. does not explicitly teach the following limitations: 
transmitting, to a terminal, a reminder for an event in the periodic sequence of event 
transmitting, to a terminal, a reminder for an event in the periodic sequence of event [0082] “… Alternatively, transaction server 142 may identify that the user failed to execute an expected transfer of funds from a checking account to a corresponding credit card account of the financial institution, and the notification message may remind the user execute the expected transaction prior to a payment deadline associated with the credit card (e.g., the notification message may be an email or text message that reminds the user to execute the funds transfer prior to the deadline).”
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the systems and methods for determining and providing notifications of negative events, for example, a computer-implemented method for determining negative events, prior financial transaction information associated with a user taught by Heerden et al. in method and system designed to provide transaction information associated with payments made via a payment account and when information retrieved from a transaction database may be analyzed to automatically determine periodic payment information associated with the payment account of Unser et al. with the motivation to enhance a method with a new feature such as determining negative deviation of financial transactions and sending notifications in order to remind the user about missed transactions as taught by Heerden et al. over that Unser et al.
As per claim 18: 
Unser et al. does not explicitly teach the following limitations: 
determining a level of deviation of a new event from the periodic sequence of events 
determining a level of deviation of a new event from the periodic sequence of events [0074] “…In such an embodiment, transaction server 142 may determine that a deviation from the derived pattern occurs when the disclosed embodiment determine that the user fails to make the expected purchase in a temporal window ranging from 9:30 a.m. to 10:30 a.m. (i.e., within thirty minutes of the expected time of 10:00 a.m.).”
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the systems and methods for determining and providing notifications of negative events, for example, a computer-implemented method for determining negative events, prior financial transaction information associated with a user taught by Heerden et al. in method and system designed to provide transaction information associated with payments made via a payment account and when information retrieved from a transaction database may be analyzed to automatically determine periodic payment information associated with the payment account of Unser et al. with the motivation to enhance a method with a new feature such as determining negative deviation of financial transactions as taught by Heerden et al. over that Unser et al.

As per claim 19: 
Unser et al. does not explicitly teach the following limitations: 
determining a level of deviation of a new event from the periodic sequence of events However, Heerden et al., as shown, teaches the following limitations:
when level of deviation exceeds a threshold level, generating a fraud alert or transmitting a request for validating the new event to a terminal [0080] “Referring back to FIG. 4, if transaction server 142 determines in step 418 that the identified deviation is 142 may generate a message notifying the user of the identified deviation (e.g., in step 420)”.
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the systems and methods for determining and providing notifications of negative events, for example, a computer-implemented method for determining negative events, prior financial transaction information associated with a user taught by Heerden et al. in method and system designed to provide transaction information associated with payments made via a payment account and when information retrieved from a transaction database may be analyzed to automatically determine periodic payment information associated with the payment account of Unser et al. with the motivation to enhance a method with a new feature such as determining negative deviation of financial transactions as taught by Heerden et al. over that Unser et al.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US20150161741A1 to Unser et al. in view of US20100280927A1 to Faith et al., and US20130121589A1 to Gokturk et al.
As per claim 14: 
Unser et al. does not explicitly teach the following limitations: 
using a K-means clustering method to group the events into the one or more clusters However, Gokturk et al., as shown, teaches the following limitations:
using a K-means clustering method to group the events into the one or more clusters [0144] “…Under one implementation, a clustering algorithm Such as K-Means clustering can be used to group the similar faces…”



Response to Arguments 
Applicant filed the Request for Continued Examination on 02/18/2021. Claims 1-20 are pending. Claims 1-3, 16, and 20 are amended. Claims 1-20 are rejected. After careful consideration of applicant arguments the examiner finds them to be not persuasive.
Rejections under 35 U.S.C. § 101
Applicant’s arguments toward 35 U.S.C. § 101 rejection are not persuasive. Amended claims 1, 3, and 20 do not have additional elements that could lead to an improvement in the functioning of a computer, or an improvement to other technology or technical field. 
Step 2A, Prong One:
Applicant argues that the claimed invention does not recite an abstract idea such as organizing human activity. Applicant argues that amended claims 1, 3, and 20 that recite “if it is known that a certain number N of periodic sequences is typical, selecting N clusters having the 
Step 2A, Prong Two:
Applicant argues the claims recite additional elements which integrate an abstract idea into a practical application. All steps of the claim limitations are performed using a computer or generic computing components as tools. As it mentioned above the citation of claim 1 “send a multi-factor authentication request to a user terminal if the risk score is above a risk threshold” also contingent limitations and are not give patentable weight and do not reflect an improvement to the functioning of a computer or other technology. Furthermore, the limitations that include collecting, recording, and receiving data, and sending a request are insignificant extra-solution activity. So, the limitations do not integrate the abstract idea into a practical because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea.
Step 2B:
Applicant argues that the claims are patent eligible because claims recite significantly more because the claims use a “non-conventional and non-generic arrangement of components.” 
The dependent claims do not overcome the deficiencies of the independent claims. They further narrow the abstract idea, therefore, they are similarly rejected.
The claims are not patent eligible.


Rejections under 35 U.S.C. § 103
Applicant argues that presented references in the office action do not teach amended claims. 
Applicant arguments are no longer applicable because they are moot in light of the new ground of rejection.

Conclusion
                                                                                                                                                                         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367.  The examiner can normally be reached on Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AMANULLA  ABDULLAEV
Examiner
Art Unit 3692



/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)